Citation Nr: 1627659	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for depression and alcohol use disorder as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 70 percent for PTSD.

3.  Entitlement to an initial rating higher than 20 percent for lumbar spondylolisthesis with spondylolysis and lumbosacral strain.

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 for inpatient treatment of PTSD and alcohol use disorder exceeding 21 days.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989 and from December 1990 to May 1991.

These appeals to the Board of Veterans' Appeals (Board) are from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Board remanded these claims for additional development, which has been substantially completed.  

The record suggests that the Veteran's disabilities cause unemployability, therefore a claim for a TDIU has been inferred for consideration.  This issue requires additional development, and it is REMANDED for further development along with the claims of entitlement to a rating higher than 70 percent for PTSD and to a temporary total rating under Section 4.29 for inpatient treatment exceeding 21 days.  

The issues of entitlement to service connection for disabilities of the cervical spine and of the pelvis, including as due to his lumbar disability, were raised by the Veteran's statements contained in his VA Form 9, received in March 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's depression and alcohol use disorder (also referred to as alcohol abuse) are caused by his PTSD.  

2.  His lumbar spine manifests with painful motion but forward flexion well-exceeding 30 degrees, without ankylosis, and without associated neurological abnormalities.  He did not have 4 weeks of incapacitating episodes in the preceding 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for alcohol use disorder as secondary to PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.310 (2015).

2.  The criteria for a rating higher than 20 percent for lumbar spondylolisthesis with spondylolysis and lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Relevant treatment records have been obtained.  The Veteran has also been provided with VA examinations to assess the severity of his disabilities.  The Board finds these reports are adequate for adjudicatory purposes.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  
38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged any procedural defects in the development of his claim.


Service connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran is service-connected for PTSD.  The December 2010 VA examiner diagnosed the Veteran with PTSD, major depressive disorder, and alcohol abuse.  She indicated that all these diagnoses were interrelated, and that alcohol abuse did not begin until after service, as a way to self-medicate.  The November 2015 VA examiner agreed that all the symptoms were connected.  She identified his "alcohol abuse" as "alcohol use disorder," and noted that it exacerbated his other mental health symptoms.  Accordingly, the Board finds that this issue is tied to the Veteran's PTSD rating, but is better characterized as a grant of service connection.  

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
 
The Veteran's lumbar spine is currently rated 20 percent disabling under DC 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2015).  

The rating criteria for this code is contained within the General Rating Formula for Diseases and Injuries of the Spine, which provides for a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

After review of the evidence, the Board finds that a higher rating is not warranted.  

His worst forward flexion measurements were taken during the November 2015 VA examination, at 45 degrees.  This does not meet criteria for a 40 percent rating.  Rather, his combined range of motion at that time was 160 degrees, which does not meet the criteria for even a 20 percent rating, which is his current level of disability for the back.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence shows functional loss of the lumbar spine due to pain and due to decreased movement, but there is no evidence to suggest that his functional loss has ever resulted in flexion limited to 30 degrees or less, or in a close approximation of this level of loss, which is the requirement for the next higher rating based on limited motion.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

He has alleged having abnormal ankylosis, in March 2013, which would meet the criteria for a higher rating.  However, neither favorable nor unfavorable ankylosis has been shown by the medical evidence.  Again, even when considering his functional loss and his complaints of stiffness, there is no suggestion from the examinations or his treatment records that his spine has ever been ankylosed or the equivalent of ankylosed.  Id.  The Board acknowledges his statement that his spine is ankylosed, and he is competent to report his own observable symptoms.  However, this symptom was specifically tested for during his examinations, and not identified.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  It has also not been identified in any of his VA or private treatment records.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Ultimately, the Board finds the medical reports and records, which were drafted in accordance with clinical practice and procedure, outweigh the Veteran's single assertion that he has ankylosis.  

The Veteran also has symptoms that suggest that he has radiculopathy or peripheral neuropathy as a result of his lumbar spine.  Indeed, a private February 2013 record shows a diagnosis of both lumbar radiculopathy and neuropathy.  However, those records are not accompanied by radiological testing or nerve testing.  An October 2011 VA treatment record indicates that an MRI "may" show L5 nerve impingement, but that further testing was needed.  In accordance with the November 2015 VA examination, he was given a nerve conduction test, which was normal.  An alternative etiology for these symptoms has not been identified, but objective diagnostic testing has shown that they are not a result of his back.  

The Veteran is diagnosed with intervertebral disc syndrome (IVDS), which is rated under DC 5243.  IVDS may be rated under the General Rating Formula, which is described above, or the Formula for Rating IVDS based on Incapacitating Episodes, whichever results in a higher rating.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS criteria, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the preceding 12-month period warrant a 20 percent rating; at least 4 weeks but less than 6 weeks warrants a 40 percent rating; and, at least 6 weeks warrants a 60 percent rating.  38 C.F.R. § 4.71a.  Incapacitating episodes are defined as a period of acute signs and symptoms due to IVDS that requires bedrest by a physician and treatment by a physician.  Id., Note (1).

A higher rating is not warranted under the IVDS criteria.  The evidence does not show that he has had at least 4 weeks of incapacitating episodes, which is required for a rating higher than 20 percent for his lumbar spine.  

Referral for extraschedular consideration is not warranted because his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His complaints of pain, stiffness, fatigue, spasms, and decreased motion are specifically contemplated by the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, his back has not caused him to be hospitalized.  38 C.F.R. § 3.321(b).  He has complained that the medications he takes to treat his back pain, along with other medications for other disabilities, cause him to be drowsy and to lose time at work.  The Board has inferred a request for TDIU because of these statements, which is being remanded for development.  However, the TDIU is not being remanded for further medical development of the back; thus the Board is not holding a "divergent position[] concerning the completeness of the record."  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  The Veteran has also alleged that there are resulting disabilities in his neck and pelvis, due to his back, which are not shown in the medical records but which have been referred for proper development.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has thoroughly reviewed the record, but the preponderance of the evidence is against a higher rating for the lumbar spine.  Under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for alcohol use disorder as secondary to PTSD is granted. 

The claim of entitlement to a rating higher than 20 percent for lumbar spondylolisthesis with spondylolysis and lumbosacral strain is denied.


REMAND

The record suggests that the Veteran's PTSD and low back cause unemployability.  The most recent evidence indicates that he is working, although it is not clear if he is working full time or if the employment is substantially gainful.  On remand, information regarding his employment status and income should be obtained, and entitlement to a TDIU should be adjudicated.

In regard to his PTSD, depression, and alcohol use disorder, the record indicated the Veteran attended a 28-day inpatient treatment program for PTSD and substance abuse in or around January 2013, which the November 2015 VA examiner opined was helpful in alleviating some of the Veteran's symptoms.  It is unclear if this treatment was in a VA or private facility, as the records are not complete.  On remand, the Veteran should be given an opportunity to clarify that so that records may be obtained.  Once obtained, the issues of his rating and whether he is entitled to a temporary total rating under Section 4.29 must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and to provide income information for the years 2010 through the present.

2.  Contemporaneously with the above, ask him when and where he underwent inpatient mental health treatment for alcohol use and PTSD and depression, and make arrangements to obtain those records.

Ask him if he has had any other mental health or substance abuse treatment, and make arrangements to obtain all records not already associated with the claims file.  

Ensure a complete copy of updated VA treatment records are associated with the claims file.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  
Determine whether any additional development is required by the content of the records, such as a VA examination, and if so, take steps to complete it.  Then, readjudicate the claims on appeal.  If they remain denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


